Citation Nr: 0825510	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-32 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1950 to 
September 1969.  He died in May 1995.  The appellant is the 
veteran's surviving spouse.

This case comes from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In October 2007, the Board denied the 
claim.  The appellant appealed, and in March 2008 the United 
States Court of Appeals for Veterans Claims  granted a joint 
motion for remand.


FINDINGS OF FACT

1.  The veteran died in May 1995 due to acute myelogenous 
leukemia due to myelodysplasia preleukemia.  Cerebrovascular 
disease was listed as a significant disorder contributing to 
death, but not related to the cause of death.

2.  At the time of his death the veteran was service 
connected for bilateral high frequency hearing loss, 
residuals of a right humerus fracture, and for a pilonidal 
cyst.  Each disorder was evaluated as not compensably 
disabling.

3.  In January 1998, the Board denied service connection for 
the cause of the veteran's death, and the appellant did not 
appeal.

4.  The evidence submitted since the January 1998 denial does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the cause of 
the veteran's death.



CONCLUSIONS OF LAW

The January 1998 Board decision denying entitlement to 
service connection for the cause of the veteran's death is 
final; evidence submitted since that denial is not new and 
material.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 and June 
2003 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  The claim was readjudicated in a September 2005 
statement of the case.  While the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal 
that error is harmless in light of the decision rendered in 
this case mooting all questions as to what effective date is 
in order.

The appellant has been provided adequate notice of the fact 
that new and material evidence was required to reopen her 
claim.  In this regard, the appellant in January 1998 was 
provided a copy of a Board decision which denied her claim.  
In that decision the appellant received specific notice that 
the veteran's service medical records did not reveal any 
evidence of either leukemia, or cerebrovascular disease.  
Further, the appellant was notified that there was no 
competent medical evidence showing that the veteran's death 
was due a disability linked to his military service.  The 
January 1998 decision also notified the appellant that 
neither the veteran's service connected bilateral high 
frequency hearing loss, nor his residuals of a right humerus 
fracture, nor his pilonidal cyst were implicated in the cause 
of his demise.  

Notice that new and material evidence was necessary was also 
provided to the appellant in correspondence dated in August 
2002.  Therein, the appellant was specifically informed that 
to establish entitlement to service connection for the cause 
of the veteran's death medical or competent evidence showing 
that the disorder began in-service and continued until the 
his death was needed.  Moreover, notice was provided in the 
August 2002 letter stating that she otherwise needed to show 
that the cause of the veteran's death was related to service.

In attachments to November 2003 VA correspondence, the 
appellant was again provided notice of the definition of new 
and material evidence, and again informed what she needed to 
submit in order to establish entitlement to service 
connection for the cause of the veteran's death.  In the 
September 2005 statement of the case the appellant's claim 
was readjudicated.  In light of the foregoing, it is evident 
that VA provided the appellant more than adequate notice of 
the specific basis for the prior denial of her claim, and 
what evidence is necessary to reopen the claim Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and there is no evidence 
that the notice provided to her prejudiced her claim in any 
manner.  

Turning to the duty to assist, the record shows that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  The service medical records are 
available as well as treatment records and there is no 
pertinent evidence which is not currently part of the claims 
file.  The Board acknowledges the fact that all of the 
treatment records from Kaiser Permanente facilities in Rancho 
Cordova and Sacramento have not been requested for inclusion 
in the claims file.  The appellant has not, however, 
suggested that these records would show that the veteran died 
of a disability other than acute myelogenous leukemia, and 
she has not suggested that these records would show that the 
veteran's acute myelogenous leukemia is related to service to 
include in-service exposure to herbicides.  Indeed, she 
testified in July 2007 that any physician would be willing to 
offer a favorable opinion on her behalf.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.").

Pertinent law

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 3.303(d) (2006).

If leukemia is manifested to a compensable degree within one 
year following separation from active duty, service 
connection may be granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.307, 
3.309 (2006).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (2006) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2006).  Neither acute myelogenous leukemia nor 
myelodysplasia preleukemia are diseases subject to the 
presumptive provisions of these regulations.

Background and analysis

The veteran died in May 1995 due to acute myelogenous 
leukemia due to myelodysplasia preleukemia.  Cerebrovascular 
disease was listed as a significant disorder contributing to 
death, but not related to the cause of death.  At the time of 
the veteran's death service connection was in effect for 
bilateral high frequency hearing loss, residuals of a right 
humerus fracture, and for a pilonidal cyst.  Each disorder 
was evaluated as not compensably disabling

In January 1998 the Board of Veterans' Appeals denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not appeal.  Hence the 
January 1998 decision is final.  38 U.S.C.A. § 7104 (West 
2002).  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and Material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
January 1998 Board decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

At the time of the January 1998 decision the evidence 
available to the Board included the veteran's service medical 
records, treatment records dating from July 1976 and 
September 1979, and a 1981 VA compensation examination.  Also 
available were copies of the veteran's forms DD-214.  While 
the latter forms document the veteran's combat service in 
Vietnam, none provided any evidence that acute myelogenous 
leukemia due to myelodysplasia preleukemia was demonstrated 
in-service, or that acute myelogenous leukemia due to 
myelodysplasia preleukemia was compensably disabling within a 
year of separation from active duty.  Finally, none linked 
acute myelogenous leukemia due to myelodysplasia preleukemia 
to in-service herbicide exposure.

Also available to the Board in January 1998 were June and 
September 1995 statements from Kristie Bobolis, M.D.  She 
observed that the veteran presented in September 1994 with a 
variety of symptoms, to include a diffuse rash, arthralgias, 
profound fatigue, and low blood counts.  Several bone marrow 
examinations showed only mild hypoplasia with no specific 
abnormalities and normal cytogenetics.  She stated that by 
April 1995, however, a bone marrow examination showed 
presence of malignant infiltrate which was difficult to 
characterize, and by May 1995, the marrow was packed with 
malignant cells that represented an undifferentiated acute 
myelogenous leukemia.  

Dr. Bobolis further commented that cytogenetics of the 
veteran's leukemia showed a minus seven chromosome which was 
characteristic of secondary leukemias; such as leukemias that 
arise following myelodysplasia or prior toxic exposure to 
agents such as chemotherapy or radiation.  Dr. Bobolis noted 
that the veteran had no prior medical exposure to 
chemotherapy or radiation prior to the onset of his illness.  
Finally, in September 1995, she requested that because other 
cancers and bone marrow malignancies had been positively 
associated with exposure to Agent Orange, that the veteran's 
case be reconsidered as possibly associated with exposure to 
herbicides.

Since the Board's January 1998 decision the appellant 
presented testimony before the undersigned in July 2007.  She 
also has submitted a list of the veteran's symptoms, and a 
list of the doctors who had provided care for the veteran 
through the Kaiser Rancho Cordova and Sacramento facilities.  
The appellant stated, however, that she was unaware of any 
physician who would be willing to offer an opinion linking 
the veteran's acute myelogenous leukemia to service.

In this case, the veteran served on active duty in the 
Republic of Vietnam during the Vietnam War, and is therefore 
presumed to have been exposed to herbicide agents. 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service medical records 
are, however, negative for complaints, treatment, or 
diagnosis of any form of leukemia, and as was the case in 
January 1998, there is no competent evidence of record which 
shows a relationship between acute myelogenous leukemia and 
the veteran's military service.  At best, Dr. Bobolis 
requested that VA consider the possibility that the veteran's 
acute myelogenous leukemia was associated with exposure to 
herbicides.  The Court has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 (1993);  
(citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993); Kates 
v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 
2 Vet.App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 
1 Vet.App. 448, 453-54 (1991).  Moreover, the Board notes 
that VA has publicly published notice that the National 
Academy of Science found no relationship between acute 
myelogenous leukemia and in-service exposure to herbicides.  
68 Fed.Reg. 27630, 27634-5 (May 20, 2003).
 
The Board acknowledges the concerns of the appellant which 
question why the veteran was diagnosed with acute myelogenous 
leukemia instead of another cancer, however, the appellant is 
not competent to offer a medical opinion that requires 
specialized knowledge and training.  That is, she is not 
competent to state that the diagnosis of acute myelogenous 
leukemia was wrong.  

In light of the foregoing the Board is compelled to conclude 
that the evidence submitted to the Board since January 1998 
is not new and material.  

The claim is denied.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  The claim is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


